Citation Nr: 1241782	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  07-14 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for a right knee disability, to include as secondary to a left knee disability.

2. Entitlement to a rating in excess of 20 percent for service-connected post-operative left medial meniscectomy with arthritis.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1970 to June 1973.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in February 2006, a statement of the case was issued in March 2007, and a substantive appeal was timely received in May 2007.  

By way of history, the Veteran was granted service connection for a left knee disability (0 percent rating) in a July 1995 RO rating decision.  A Board decision in July 1997 increased the rating to 10 percent (effective November 1994).  By way of a June 2003 RO rating decision, the Veteran was granted a temporary evaluation of 100 percent based on a surgery which placed him out of work for three weeks (effective September 2002).  The pre-surgery evaluation of 10 percent was then restored in November 2002.  By way of a February 2004 RO rating decision, a 20 percent evaluation was assigned (effective September 2003).  In an August 2004 rating decision, the RO extended the 20 percent rating back to November 2002.  In the October 2005 rating decision currently on appeal, the RO continued the 20 percent evaluation for the left knee disability and denied both service connection for the right knee and the TDIU claim.  

A review of the Virtual VA paperless claims processing system reveals that there are CAPRI records from the West Los Angeles VA medical center for treatment dates of September 1996 through April 2012.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In his June 2005 claim, the Veteran contended that his service-connected left knee disability, currently evaluated at 20 percent disabling, increased in severity.  He claimed that he has a right knee condition as secondary to his left knee disability.  The Veteran also claims that due to his knee disabilities, he is unable to work.  

The Veteran underwent a VA examination which evaluated both knees in September 2005.  This is the last VA examination of record with respect to the knees.  The examiner noted no change in the left knee condition (arthritis, post medial meniscectomy) and opined that the right knee condition was a strain.  The examiner indicated that at this time he did not have any evidence linking the right knee condition to the left knee disability.  

The Veteran continues to receive medical treatment and social services from the domiciliary at the West Los Angeles VA medical center.  The Veteran has not indicated that he has sought private medical treatment in the past.  

The Board finds that there is a further VA duty to assist the Veteran in developing evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further development is required because the Veteran claims that his left knee disability has increased in severity and the last pertinent VA orthopedic examination is approximately 7 years old.  As such, the Board finds that a new VA orthopedic examination is necessary to ascertain the current level of severity of the left knee disability for VA rating purposes.  Also, VA should ascertain the nature and etiology of any right knee pathology in connection with the Veteran's service connection claim, and obtain an opinion (with rationale) as to any possible nexus between a right knee disability service or the service-connected left knee disorder.

While the Veteran has disagreed with the denial of a TDIU, the RO did not address the issue of entitlement to a TDIU in its March 2007 statement of the case.  Thus, the Board is required to remand the issue for further development.  Manlicon v. West, 12 Vet. App. 238 (1999).

Prior to affording any examination, or obtaining any opinion, the agency of original jurisdiction should contact the Veteran and his representative and invite him to assist VA in obtaining any outstanding evidence or statements from others that may be relevant to his claim.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and his representative, and with their assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Attempt to obtain for the record copies of any outstanding records of pertinent medical treatment.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  

2. Schedule the Veteran for a VA orthopedic examination of his right knee.  

Request that the examiner review the claims file, to include the CAPRI records on Virtual VA, and note review of the claims file in the examination report.  A notation to the effect that this record review took place should be included in the report.  Opinions should be provided based on the results of examination, a review of the evidence in the record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  

Request that the examiner provide a diagnosis or diagnoses of the pathology underlying the Veteran's right knee condition.  

Provide an opinion whether any right knee disability found is at least as likely as not (50 percent or greater possibility) related to the Veteran's military service?

Provide an opinion whether any right knee disability found is at least as likely as not (50 percent or greater possibility) caused or aggravated by the Veteran's left knee disability.  The examiner should also specifically comment on whether the fall the Veteran sustained in the spring of 2005, resulting in an injury to the right knee, was due to his left knee disability.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and those reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  Such reports may include lay statements by the Veteran regarding his back condition.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3. Schedule the Veteran for a VA orthopedic examination in order to assess the severity and symptomatology associated with his service-connected left knee disability.  

Request that the examiner review the claims file, to include the CAPRI records on Virtual VA, and note review of the claims file in the examination report.  A notation to the effect that this record review took place should be included in the report.  Opinions should be provided based on the results of examination, a review of the evidence in the record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  

All indicated tests should be conducted, including x-ray and range of motion studies.  All symptoms associated with the Veteran's service-connected left knee disability should be described in detail.  Specifically, the examiner should conduct a thorough orthopedic examination of the Veteran's left knee and provide a diagnosis of any pathology found.

In examining the left knee disability, the examiner should document any limitation of motion (in degrees) of the Veteran's left knee, to include providing the point at which painful motion begins. The examiner should also indicate whether there is any guarding on motion and the degrees at which the guarding starts. 

The examiner should further comment as to whether the left knee disability includes any instability or subluxation (and if so, to what extent, (i.e. slight, moderate, or severe)).  Additionally, the presence or absence of any ankylosis, favorable or unfavorable, to include the degree of any such shown in flexion or extension, should be reported.   

The examiner should be asked to indicate whether pain or weakness significantly limits functional ability during flare-ups or when the left knee is used repeatedly over a period of time.  The examiner should also be asked to determine whether the joint exhibits weakened movement, excess fatigability or incoordination; if feasible, these determinations should be expressed in terms of additional range-of-motion loss due to any weakened movement, excess fatigability or incoordination.  If it is not feasible to express any functional impairment caused by pain, weakened movement, excess fatigability or incoordination, found in terms of additional range-of motion loss, the examiner should so state. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and those reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  Such reports may include lay statements by the Veteran regarding his back condition.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4. The examiner should discuss whether the service-connected left knee disability and any right knee disability render him unable to secure and maintain substantially gainful employment, to include describing the disabilities' functional impairment and their impact on physical and sedentary employment.  

5. After the above-mentioned development has been completed, readjudicate the claim for service connection for the right knee and increased rating for the left knee disability, to include consideration of whether the case warrants referral for extraschedular consideration.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


